 

Red Mountain Resources, Inc. 10-Q [rdmp-10q_093013.htm]

Exhibit 10.3

 

Amendment No. 1 to

 UNSECURED SUBORDINATED PROMISSORY NOTE

 OF

 RED MOUNTAIN RESOURCES, INC.

 

 

This Amendment No. 1 (the “Amendment”) to that certain Unsecured Subordinated
Promissory Note, dated as of February 6, 2013, is entered into by and among Red
Mountain Resources, Inc. (“Borrower”), Hyman Belzberg (“HB”), William Belzberg
(“WB”) and Caddo Management, Inc. (“Caddo,” and collectively with HB and WB,
“Lender”).

 



WHEREAS, that certain Unsecured Subordinated Promissory Note, dated as of
February 6, 2013, in the aggregate principal amount of $0.5 million, issued by
Borrower in favor of Lender (the “Original Note”) matures on July 31, 2013 (the
“Maturity Date”).

  

WHEREAS, the Borrower and Lender desire to extend the Maturity Date.

 



NOW, THEREFORE, in consideration of the foregoing and the respective
representations, warranties, covenants and agreements set forth in this
Amendment and intending to be legally bound hereby, the parties hereto agree as
follows:

 

1.                  Amendment. Section 5 of the Original Note is hereby amended
and restated in its entirety to read as follows:

 

“5. Maturity. To the extent not sooner due and payable in accordance with this
Promissory Note, the Obligations shall be due and payable on August 31, 2013
(the “Maturity Date”). Upon payment of the Obligations hereunder in full by or
on behalf of Borrower, this Promissory Note shall be deemed paid in full.”

 

2. Counterparts. This Amendment may be executed in one or more counterparts,
each of which will be deemed to be an original copy of this Amendment, and all
of which, when taken together, shall constitute one and the same agreement. The
exchange of copies of this Amendment and of signature pages by email or
facsimile transmission shall constitute effective execution and delivery of this
Amendment as to the parties and may be used in lieu of the original Amendment
for all purposes. Signatures of the parties transmitted by email or facsimile
shall be deemed to be their original signatures for all purposes.

 

* * * * *



 

 

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of July
30, 2013.

 



    BORROWER           RED MOUNTAIN RESOURCES, INC.                       By:

/s/Alan W. Barksdale 

      Alan W. Barksdale, President & CEO                         LENDER        
       

/s/ Hyman Belzberg 

    Hyman Belzberg                 /s/ William Belzberg     William Belzberg    
                  CADDO MANAGEMENT, INC.                 By: /s/ Randolph M.S.
Kallenberg      Name:  Randolph M.S. Kallenberg     Title:  Vice President —
Exploration



 

 



 

 



 

 

 



 